Citation Nr: 0002514	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  98-15 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $17,158.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to March 
1956.  He died on July [redacted], 1990.  The appellant is the 
veteran's widow.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1997 decision of the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  This decision denied waiver of recovery 
of an overpayment of pension benefits in the amount of 
$17,158.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant submitted an improved pension Eligibility 
Verification Report (EVR) in April 1993, in which she stated 
that she had received no income from April 1, 1992 to March 
31, 1993. 

3.  The appellant submitted an improved pension EVR in April 
1994, in which she stated that she had received no income 
from April 1, 1993 to March 31, 1994. 

4.  In May 1996, the RO retroactively reduced the appellant's 
pension award effective February 1, 1993, creating an 
overpayment in the amount of $17,158.

5.  The overpayment was created by intentional failure to 
report income on the part of the appellant for the purpose of 
retaining VA benefits.


CONCLUSION OF LAW

There was bad faith on the part of the appellant in the 
creation of the overpayment of death pension benefits in the 
amount of $17,158, and waiver of recovery of the overpayment 
is barred.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The basic facts of this case are not in dispute.  The 
appellant was originally awarded pension benefits effective 
April 1, 1991.  The VA's August 1991 award letter advised the 
appellant that her award was based on zero reported countable 
annual income since March 4, 1991.  The award letter 
additionally advised the appellant that her rate of VA 
pension was directly related to her income.  The appellant 
was advised that adjustment to her payment was required to be 
made whenever her income changed.  The appellant was told 
that she must inform VA immediately of receipt of any 
additional income or changes in current income.  She was 
further advised that failure to inform the VA promptly of 
income changes might result in the creation of an 
overpayment.  The award letter included an enclosure which 
told the appellant to inform VA of any income change, or 
change in marital status.

In May 1992, the appellant submitted an improved pension EVR 
(Surviving Spouse With No Children) dated in March 1992 
wherein she reported she had received no income from April 
1991 to March 1992, and that no income was projected to be 
received from April 1992 to March 1993. 

The appellant submitted an EVR (Surviving Spouse With No 
Children) dated April 4, 1993 wherein she reported she had 
received no income from April 1992 to March 1993, and that no 
income was projected to be received from April 1993 to March 
1994.  She also submitted an EVR (Surviving Spouse With No 
children) dated April 17, 1994 wherein she reported she had 
received no income from April 1993 to March 1994, and that no 
income was projected to be received from April 1994 to March 
1995. 

In correspondence dated in May 1996, the RO informed the 
appellant that it had informed her in February 1996 of a 
proposal to terminate her pension, effective February 1993, 
and had asked her to submit documentation of her income for 
calendar years 1994, 1995 and 1996.  As the RO had not yet 
received this information, the appellant's award was 
suspended, effective the date of her last payment.  She was 
informed that her award would be terminated as planned if she 
was not heard from.  She was requested to provide copies of 
her federal tax return forms W-2.

In May 1996, the RO terminated the appellant's death pension 
payments, effective February 1, 1993.  The appellant was 
advised that her 1993 income of $12,364 exceeded the maximum 
annual rate of $5106 for a surviving spouse.  

In a decision dated in February 1997, the Committee denied 
the appellant's request for a waiver of recovery of 
indebtedness in the amount of $17,158, determining that she 
had willfully misrepresented her income.  The Committee 
remarked that she had previously been notified that she 
should report any changes in income.  The Committee provided 
that financial hardship was not a consideration.  

The appellant submitted a Notice of Disagreement in April 
1997, and received a Statement of the Case in April 1998.  In 
July 1998, she was granted a 60-day extension of the time 
limit for filing a substantive appeal.  In September 1998 she 
asserted that she had been treated for a mental disorder 
after a breakdown in February 1991 and stayed under a 
doctor's care until December 1993.  She reported that during 
this time, her finances were being handled by a friend as she 
was incapable of that type of activity.  She indicated there 
had been no intent to defraud the VA.

The appellant has submitted a June 1991 letter from a private 
physician stating that she was currently undergoing inpatient 
treatment of depression, having been admitted in May 1991.  
The appellant was noted to be unable to cope with any 
stressful situation or deal with interpersonal relations 
(marked limitations).  It was reported her illness rendered 
her disabled to perform the duties or responsibilities of her 
job or any other job at that time. 

The appellant has also submitted a September 1992 statement 
from a second private physician indicating that she was able 
to return to work without restriction on August 31, 1992.  A 
September 1992 medical report from this private physician 
indicates that based on examination, until August 31, 1992, 
the appellant was unable and unavailable to perform suitable 
full-time work of a character which she was qualified to 
perform by past experience or training.  This disability had 
since terminated, August 31, 1992. 

The veteran's resume indicates that she was employed at two 
jobs until 1991, had no employment in 1992 or 1993, and 
resumed working in 1994.

In November 1999, the veteran testified before a travel 
section of the Board, chaired by the undersigned Board 
member.  The substance of her testimony was that she had not 
intended to defraud or mislead the government, or to 
misrepresent herself.  First, the appellant stated that she 
had believed that her award of pension was based on her own 
disability and her status as a veteran's widow.  
Additionally, she said that because of her own mental 
illness, she had been unable to exercise the requisite intent 
to willfully defraud or mislead the government, or to 
willfully misrepresent herself.  In this regard, she 
testified that in 1991 she was diagnosed with major 
depression and was hospitalized for six months.  She reported 
that in 1993, she had had a relapse and was in the hospital 
for 30 days with a diagnosis of major depression.  She 
pointed out that she had been forced to resign from her job 
as a therapist due to her mental illness. 

Regarding the EVR forms, signed in 1992, 1993 and 1994, she 
said that she had not been working at the time she had signed 
them.  She also said that she did not remember completing the 
forms or signing them.  She said that she had only signed, 
but not completed, the 1992 and 1993 forms, because she was 
incapacitated during all of 1992 and became better only in 
late 1993.  She said that she did not remember signing the 
forms but probably did.  She had been living with her 
boyfriend, and he had completed the forms for her.  When she 
was actually shown the forms by the Board member, she said 
that she did not remember them.  She also said that she could 
not remember whether she had completed and signed the forms, 
whether someone else had completed the forms and she merely 
signed them, or whether someone else had completed the forms 
and signed her name.  The appellant's representative asserted 
that the signatures on the 1992 and 1993 forms appeared 
different.  She said that one of the signatures appeared to 
be her own, but was different form her current signature.  
The appellant said that she had a lot of paper work to 
complete in 1992 and 1993, due to her health, and that she 
had been unable to complete forms at that time but might have 
completed them.  She said that she had suffered from an 
impaired ability to rationalize or make decisions at that 
time, although physically she was able to carry out the 
motions. 

Describing her 1993 relapse, the appellant said that at time 
she was separated and disoriented from everything.  It had 
been necessary for her to return to the hospital and she had 
not even been able to think about her finances.  She said 
that her medication may have also contributed to her 
incapacity.  Additionally, at that time she was under stress 
that may have contributed to her incapacity: she had just 
completed her bachelor's and master's degrees, resulting in 
six years of stress; her mother, father, sister, brother and 
baby had died; and she had resigned from her job.  The 
appellant stated that did have a job as a social worker from 
September 1993 until the day before Thanksgiving of 1993, 
when she stopped working due to an on-the-job injury.  

The appellant also testified as to her current income, which 
she described as less than her expenses.  She said that 
requiring her to repay the debt would result in a hardship.  


B. Legal Analysis

Recovery of an overpayment of VA benefits may be waived if 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.963(a).  
The  phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to 
various elements, which are not intended to be all inclusive.  
These elements are the fault of the debtor where such actions 
contribute to creation of the debt, balancing of faults where 
VA fault is also involved, whether collection of the debt 
would cause the debtor undue financial hardship by depriving 
her of basic necessities, whether collection would defeat the  
purpose of the VA benefit, whether failure to make 
restitution would result in unjust enrichment, and whether 
reliance on VA benefits resulted in relinquishment of a 
valuable right (i.e., changing position to one's detriment).  
38 C.F.R. § 1.965(a).

Where fraud, misrepresentation, or bad faith on the part of 
the claimant is shown, denial of waiver of recovery of an 
overpayment of VA benefits may be made without regard to 
factors considered in applying the equity and good conscience 
standard.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).

Regarding the appellant's indebtedness of $17,158, the Board 
notes that the initial creation of this debt was the sole 
fault of the appellant's bad faith.  She was informed on 
initial award of pension benefits in August 1991 that she was 
required to report all sources of income.  Yet, she later 
submitted three EVR forms failing to disclose that she 
expected or actually received income in 1993. 

The appellant signed the EVR forms in spite of the clear 
language on the forms requesting the data.  She has presented 
no objective evidence that she did not complete them herself 
or sign them herself.  Even if someone else had completed the 
EVR forms erroneously on her behalf, it remained her 
responsibility to ensure their accuracy.  In the opinion of 
the Board, the EVRs, which appear on their face to have been 
completed and signed by the appellant, are probative of an 
intent to maintain eligibility for VA pension benefits by 
concealing her 1993 income.  The appellant continued to 
receive VA pension payments despite the fact that they were 
based on her own erroneous reporting of income.  

The Board acknowledges the testimony presented by the 
appellant that her mental status rendered her unable to 
competently complete, sign and submit the EVRs regarding her 
1993 income, as well as unable to exercise the requisite 
intent to defraud or mislead the government or misrepresent 
herself.  However, the appellant has not submitted medical 
evidence supporting these assertions.  The private medical 
evidence before the Board does not show that she was 
incapacitated at the time she submitted the April 1993 and 
April 1994 EVRs.  She has provided no medical evidence 
supporting her September 1998 assertion that she was under a 
doctor's care until December 1993.  Although she asserted she 
underwent a relapse in August 1994, such relapse would have 
occurred after she submitted the relevant EVRs.  Her resume, 
showing that she did not work in 1992 or 1993, does not 
constitute objective medical evidence that she was not 
competent to accurately complete EVR forms or intend to 
mislead the government.

As the original overpayment of $17,158 is the result of the 
appellant's own bad faith, specifically her attempts to 
conceal her income for the year 1993, a waiver is precluded.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.965.  The evidence 
is not so evenly balanced that there is doubt as to any 
material issue.  38 U.S.C.A. § 5107.  Application of the 
standard of equity and good conscience is thus prohibited.


ORDER

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $17,158 is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

 

